Case 1:19-cv-01745-SEB-TAB Document 236 Filed 09/24/20 Page 1 of 3 PageID #: 5907




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  BIOCONVERGENCE, LLC,                        )
    d/b/s SINGOTA SOLUTIONS,                  )
                                              )
         Plaintiff,                           )
                                              )
         vs.                                  ) Civil Action No. 1:19-cv-01745-SEB-TAB
                                              )
  JASPREET ATTARIWALA AND                     )
  SIMRANJIT JOHNNY SINGH a/k/a                )
  SIMRANJIT J. ATTARIWALA a/k/a               )
  SIM J. SINGH,                               )
                                              )
         Defendants.                          )
                                              )
                                              )
  JASPREET ATTARIWALA,                        )
                                              )
         Counter-Claimant,                    )
                                              )
         vs.                                  )
                                              )
  BIOCONVERGENCE, LLC,                        )
                                              )
         Counter-Defendant.                   )

     PLAINTIFF/COUNTER-DEFENDANT’S AMENDED MOTION FOR SANCTIONS

         Pursuant to Federal Rule of Civil Procedure 11 (“Rule 11”), 28 U.S.C. § 1927 (“Section

  1927”), and the Court’s inherent authority, and pursuant to this Court’s Order Denying Plaintiff’s

  Motion for Sanctions [Doc. 227], Plaintiff/Counter-Defendant BioConvergence LLC d/b/a Singota

  Solutions (“Singota”) respectfully files this amended motion asking the Court, by its counsel, to

  impose sanctions against Defendant/Counter Claimant Jaspreet Attariwala’s former counsel. The

  arguments and authorities in support of this motion are set forth in Singota’s Memorandum in

  Support of Plaintiff/Counter-Defendant’s Amended Motion for Sanctions, and are incorporated by

  reference.
Case 1:19-cv-01745-SEB-TAB Document 236 Filed 09/24/20 Page 2 of 3 PageID #: 5908




         WHEREFORE, Plaintiff/Counter-Defendant BioConvergence LLC d/b/a Singota

  Solutions respectfully moves the Court to issue sanctions pursuant to Federal Rule of Civil

  Procedure 11, 28 U.S.C. § 1927, and the Court’s inherent authority against Defendant/Counter

  Claimant Jaspreet Attariwala’s former counsel and to grant Singota all other appropriate relief.

                                                   Respectfully submitted

                                                   /s/ Christopher C. Murray
                                                   Christopher C. Murray, Atty. No. 26221-49
                                                   Justin A. Allen, Atty. No. 31204-49
                                                   OGLETREE, DEAKINS, NASH, SMOAK                    &
                                                   STEWART, P.C.
                                                   111 Monument Circle, Suite 4600
                                                   Indianapolis, Indiana 46204
                                                   Telephone: 317.916.1300
                                                   Facsimile: 317.916.9076
                                                   christopher.murray@ogletree.com
                                                   justin.allen@ogletree.com
Case 1:19-cv-01745-SEB-TAB Document 236 Filed 09/24/20 Page 3 of 3 PageID #: 5909




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 24, 2020, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent to any parties registered for receipt of electronic
  filings by operation of the Court’s CM/ECF system.

          In addition, on September 24, 2020, a copy of the foregoing will be sent by U.S. Mail first-
  class postage pre-paid to:

         Jaspreet Attariwala
         1390 Kenyon St., NW Apt. 323
         Washington, DC 20010

                                                        /s/ Christopher C. Murray

                                                                                              44345990.1
